Citation Nr: 0625447	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
fungus.

2.  Entitlement to service connection for umbilical and right 
inguinal hernias.

3.  Entitlement to service connection for an enlarged 
prostate.

4.  Entitlement to service connection for right 
chondromalacia patella.

5.  Entitlement to service connection for left chondromalacia 
patella.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a skin disorder, to 
include melanoma as a result of herbicide exposure.

9.  Entitlement to service connection for hydronephrosis of 
the right kidney.

10.  Entitlement to service connection for an intestinal and 
digestive disorder.

11.  Entitlement to service connection for anal irritation.

12.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1985 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1989 and 
September 2002 by the Honolulu, Hawaii, and Seattle, 
Washington, Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Newark, New Jersey.  Records show the appellant 
failed to appear, without indication of cause, for a 
scheduled personal hearing in September 2005. Therefore, his 
request for a hearing must be considered as having been 
withdrawn.  See 38 C.F.R. § 20.702 (2005).

Although the September 2002 rating decision denied reopening 
the veteran's claims for entitlement to service connection 
for right and left chondromalacia patella, the Board finds 
the veteran submitted a timely notice of disagreement from 
the initial March 1989 rating decision denying service 
connection.  A July 1989 rating decision noted these matters 
were being reconsidered; however, the veteran's April 1989 
correspondence is clearly identifiable as a notice of 
disagreement from the March 1989 rating decision.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As the issue of entitlement 
to service connection concerning the claimed knee disorders 
have not been properly addressed in a statement of the case, 
they must be remanded.

The issues of entitlement to service connection for right 
chondromalacia patella, left chondromalacia patella, PTSD, 
hypertension, skin disorder, hydronephrosis of the right 
kidney, intestinal and digestive disorder, and anal 
irritation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show bilateral foot 
fungus was present during active service; competent evidence 
was not submitted demonstrating a present diagnosis of 
bilateral foot fungus related to an established event, 
injury, or disease in service.

3.  The evidence of record does not show umbilical and right 
inguinal hernias were present during active service; 
competent evidence was not submitted demonstrating a present 
diagnosis of bilateral foot fungus related to an established 
event, injury, or disease in service.

4.  The evidence of record does not show an enlarged prostate 
was present during active service; competent evidence was not 
submitted demonstrating a present diagnosis of an enlarged 
prostate related to an established event, injury, or disease 
in service.

5.  In a July 1989 rating decision the RO denied entitlement 
to service connection for hemorrhoids; the veteran did not 
appeal.

6.  Evidence added to the record since the July 1989 rating 
decision as to the issue of hemorrhoids is either cumulative 
or redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral foot fungus was not incurred in or aggravated 
by service nor as a result of any established event, injury, 
or disease during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Umbilical and right inguinal hernias were not incurred in 
or aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  An enlarged prostate was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  New and material evidence has not been received and a 
claim of entitlement to service connection for hemorrhoids 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in June 2002, July 2002, and 
April 2005.  During the pendency of this appeal, the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

As to the veteran's application to reopen his hemorrhoid 
claim, a review of the April 2005 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issues addressed in this 
decision have been met and that all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  Because of the 
decisions in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The Board also finds 
the available medical evidence is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with these claims would not cause any prejudice 
to the appellant. 

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Prostate 
cancer is an identified disease for presumptive service 
connection purposes if the disorder became manifest to a 
degree of 10 percent at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001, VA has determined that a presumption of service 
connection based on exposure to herbicides such as those used 
in the Republic of Vietnam during the Vietnam Era is not 
applicable unless a specific disease is enumerated by 
regulation.  See 61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 
59,232, 59,236-37 (1999); 68 Fed. Reg. 27,630 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

A January 1984 pre-enlistment physical examination noted 
asymptomatic pes cavus.  Service medical records are negative 
for complaints, treatment, or diagnoses for bilateral foot 
fungus, umbilical and right inguinal hernias, or enlarged 
prostate.  The veteran's December 1988 separation examination 
revealed a normal clinical evaluation of the abdomen and 
viscera, feet, and skin.  A digital rectal examination was 
within normal limits.  In his December 1988 Report of Medical 
History, the veteran denied any history of skin diseases, 
hernia, or urinary problems.  

In statements in support of his claims the veteran asserted 
that his bilateral foot fungus was incurred as a result of 
exposure to fungus while showering during active service.  He 
claimed his enlarged prostate, first detected in 1997, was 
incurred as a result of Agent Orange exposure during service 
in Panama in 1985.  In an August 2002 statement he noted his 
hernias were first manifest in 1999 and, in essence, that 
these disorders may or may not be related to service.  

VA medical records include diagnoses of bilateral foot fungal 
infection with onychomycosis, prostatic enlargement grade 1+, 
and umbilical hernia with a small right inguinal hernia.  
There is no competent evidence of record, however, of any 
diagnoses of bilateral foot fungus, umbilical and right 
inguinal hernias, or an enlarged prostate for many years 
after service nor any medical opinion relating these 
disorders to an established event, injury, or disease in 
service.  Although the veteran claims to have incurred foot 
fungus as a result of showering during service, he 
specifically denied having experienced any skin disorders in 
his December 1988 report of medical history.  His report 
which was provided many years after service of having 
experienced a foot fungus in service is inconsistent with his 
contemporaneous service medical records and is considered to 
be of no probative value.  It is also significant to note 
that while prostate cancer is recognized by VA regulations as 
linked to certain herbicide agents used during the Vietnam 
era, there is no such presumption of service connection for 
prostate enlargement.  

While the veteran may sincerely believe he has bilateral foot 
fungus, umbilical and right inguinal hernias, and an enlarged 
prostate as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a July 1989 rating decision the RO denied entitlement to 
service connection for hemorrhoids.  In correspondence dated 
in June 1989 the veteran reported that he first notice this 
disorder during service in Panama and that he was advised, in 
an undocumented conversation, by a doctor to use over-the-
counter medication unless the disorder worsened.  VA 
examination in July 1989 revealed no external or palpable 
internal hemorrhoids.  The RO, in essence, found a chronic 
hemorrhoid disorder was not shown to have been manifest in 
service and was not shown by recent examination.  The veteran 
did not appeal the rating decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

The evidence added to the record since the July 1989 rating 
decision includes the veteran's request to reopen his claim 
reiterating his contention that the disorder began in 
service.  On VA examination in July 2002 the veteran asserted 
he had hemorrhoids that began after lifting weights in 
service.  It was noted he gave no history of having had any 
recent problems with hemorrhoids.  The examiner noted 
hemorrhoids were not found upon physical examination.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
1989 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating a 
diagnosis of a chronic hemorrhoid disorder to any established 
event, injury, or disease in service which was the basis for 
the prior determination.  The veteran's statements and the 
additional medical reports are essentially cumulative of the 
evidence previously considered and do not raise a reasonable 
possibility of substantiating the claim.  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.




ORDER

Entitlement to service connection for bilateral foot fungus 
is denied.

Entitlement to service connection for an enlarged prostate is 
denied.

Entitlement to service connection for umbilical and right 
inguinal hernias is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hemorrhoids; the 
appeal is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims and of which parties were expected 
to provide such evidence by correspondence dated in June 
2002, July 2002, and April 2005.  He was not, however, 
provided specific notice as to these matters concerning a 
service connection determination on the merits as to his left 
and right knee disorders.  Therefore, additional notice is 
required on these issues prior to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the March 1989 rating decision 
denying entitlement to service connection for left and right 
knee disorders, the Board finds additional development of 
these issues is also required.  Manlincon, 12 Vet. App. 238.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

As to the present PTSD claim, the Board notes the veteran has 
provided detailed statements as to the in-service stressors 
he believed had resulted in PTSD.  He described as in-service 
stressors having been secretly homosexual himself while 
working as a lawyer prosecuting cases involving homosexual 
servicepersons in an environment that was hostile to 
homosexuals.  He also described having been affected by the 
suicide of a close friend during training and provided a copy 
of a service department report of the investigation of a 
February 1985 suicide at the U.S. Army Judge Advocate General 
School in Charlottesville, Virginia.  These events were 
reported in the military history section of an August 2002 VA 
psychiatric examination report which also included a 
diagnosis of mild PTSD.  An Axis IV diagnosis noted distant 
stressors of working as a gay lawyer in the military; 
however, the examiner did not indicate this (or any other 
specific incident) as the basis for the diagnosis of PTSD nor 
address whether this (presently unverified) event met the 
DSM-IV criteria for PTSD.  It was noted, generally, that the 
veteran's symptoms were atypical of PTSD, but that he met the 
criteria for PTSD.  

It is also significant to note that the veteran's service 
personnel records are not of record and that no supporting 
evidence has been received demonstrating either that the 
veteran was homosexual during active service or that his work 
environment was hostile.  As noted above, credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  The Board finds 
further development is required prior to an appellate 
determination of this matter.

As to the remaining service connection claims for 
hypertension, skin disorder, hydronephrosis of the right 
kidney, intestinal and digestive disorder, and anal 
irritation, the veteran asserts that he developed these 
disorders as a result of service.  He contends hypertension 
was first manifest in 1988 and that the other disorders were 
incurred as a result of herbicide exposure during active 
service in Panama in 1985.  The Board notes that VA reports 
(March 2003 Veteran Service Center Manager Call) show the 
service department has verified the use of Agent Orange 
outside of Vietnam and that certain claims as a result of 
such exposure should be considered for service connection 
under the provisions of 38 C.F.R. § 3.309(e) (2005).  

The Board also notes that service medical records show the 
veteran was treated for viral gastroenteritis in November 
1985, for first degree sunburn to the face, arms, and neck in 
July 1987, and was provided diagnoses of borderline 
hypertension in June 1988.  VA treatment records dated in 
October 2000 included diagnoses of right hydronephrosis, 
possibly due to Agent Orange, and hypertension.  A VA 
examination in July 2002 provided diagnoses including a 
"[s]kin disorder resembling squamous keratosis a resultant 
from Agent Orange exposure."  Diagnoses of hypertension, 
anal irritation, food intolerance leading to diarrhea, and 
hydronephrosis without opinion as to etiology were also 
provided.  As matters pertinent to adequate determinations of 
these issues remain unresolved, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his service connection 
claims as to left and right knee 
disorders, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  The notice requirements 
are to be applied to all elements of the 
claims.  

2.  The veteran should be provided a 
statement of the case on the issues of 
entitlement to service connection for 
left and right chondromalacia patella.  
The veteran and his representative should 
be apprised that to perfect the appeal on 
these issues for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

3.  The veteran should be requested to 
provide information sufficient for an 
appropriate records custodian to conduct 
a search to corroborate any claimed 
stressful event in service.  All attempts 
to procure records should be documented 
in the file.  If records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  

4.  Appropriate efforts should be taken 
to obtain the veteran's service personnel 
records.  All attempts to procure records 
should be documented in the file.  

5.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify any adequately 
identified information concerning record 
of a claimed stressor event.  If unable 
to provide such information, they should 
be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

6.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

7.  The veteran's claims file should then 
be returned to the August 2002 VA 
examiner, if available, for clarification 
of the provided opinion and for 
identification of the specific 
stressor(s) considered as the basis of 
the diagnosis of PTSD.  

If the August 2002 examiner is 
unavailable, the veteran should be 
scheduled for examination by a 
psychiatrist for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has a 
present psychiatric disorder (under DSM-
IV criteria) either onset or aggravated 
during active service or related to a 
verified event in service.  The examining 
psychiatrist should be informed as to 
which, if any, of the claimed stressor 
events have been verified.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for the 
opinions expressed, should be set forth 
in the examination report.

8.  The veteran's claims involving a 
possible relationship with herbicide 
exposure should be developed in 
accordance with any VA policies for 
adjudication based upon recognized Agent 
Orange exposure outside of Vietnam with 
consideration of all applicable laws and 
regulations.  In that regard, the RO 
should furnish the veteran's detailed 
description of exposure to C&P Service 
via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request 
a review of DoD's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged. 

9.  The veteran should be scheduled for 
an appropriate VA examination(s) for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has (a) 
hypertension that was either incurred 
during service or manifest to the extent 
that it required continuous medication 
for control within the first post-service 
year and (b) any present skin disorder, 
hydronephrosis of the right kidney, 
intestinal and digestive disorder, or 
anal irritation as a result of any 
established event, injury, or disease 
during active service.

Prior to the examination, the claims 
folder must be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  To the extent deemed 
necessary, the examiner should address 
the significance of service medical 
records showing the veteran was treated 
for viral gastroenteritis in 
November 1985, for first degree sunburn 
to the face, arms, and neck in July 1987, 
and that he was provided diagnoses of 
borderline hypertension in June 1988, as 
well as, the October 2000 VA report 
indicating right hydronephrosis, possibly 
due to Agent Orange, and the July 2002 VA 
examination diagnosis of a "[s]kin 
disorder resembling squamous keratosis a 
resultant from Agent Orange exposure."  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report

10.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

11.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


